EXHIBIT 10.4

 

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED

 

 

 

AMENDMENT N° 13

 

 

TO THE

 

 

A350 FAMILY PURCHASE AGREEMENT

 

 

 

BETWEEN

 

 

 

AIRBUS S.A.S.

 

as Seller

 

 

 

and

 

 

 

AIR LEASE CORPORATION

 

 

As Buyer

 





 

Amendment Nº13 to the ALC A350 Family PA

 

Ref. CLC - CT2000388

Page 1/6

 




AMENDMENT N° 13 TO THE

A350 FAMILY PURCHASE AGREEMENT

 

This amendment N° 13 (the “Amendment N° 13”) dated 21 February 2020 is made

 

BETWEEN:

 

AIRBUS S.A.S.,  a  société par actions simplifiée, created and existing under
French law having its registered office at 2, rond-point Emile Dewoitine, 31700
Blagnac, France (the "Seller"),

 

and

 

AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the
“Buyer”).

 

The Buyer and Seller together are referred to as the “Parties” and individually
as a “Party”.

 

WHEREAS:

 

A.  The Buyer and the Seller have signed a purchase agreement with reference
CLC-CT1103521 on 01 February 2013 for the manufacture and sale by the Seller and
purchase by the Buyer of twenty-five (25) firm A350 Family aircraft hereinafter
together with its Exhibits and Letter Agreements referred to as the “Purchase
Agreement”.

 

B.  On 03 March 2015, the Buyer and the Seller entered into an Amendment N°1 to
the Purchase Agreement to modify the terms and conditions with respect to
certain A350XWB Family Aircraft.

 

C.  On 03 March 2015, the Buyer and the Seller entered into an Amendment N°2 to
the Purchase Agreement in order to, among other things, provide for the
manufacture and sale by the Seller and purchase by the Buyer of one (1)
incremental A350-900 Aircraft.

 

D.  On 08 September 2015, the Buyer and the Seller entered into an Amendment N°3
to the Purchase Agreement for (i) the manufacture and sale by the Seller and
purchase by the Buyer of two (2) incremental A350-900 Aircraft and [*].

 

E.  On 14 April 2016, the Buyer and the Seller entered into an Amendment N°4 to
the Purchase Agreement in order to (i) provide the terms by which the Seller
shall manufacture and sell and the Buyer shall purchase one (1) incremental
A350-900 Aircraft, and (ii) [*].

 

F.  On 25 May 2016, the Buyer and the Seller entered into an Amendment N°5 to
the Purchase Agreement in order to [*].

 

G. On 18 July 2016, the Buyer and the Seller entered into an Amendment N°6 to
the Purchase Agreement in order to, among other things, (i) address
specifications issues for both A350-900 Aircraft and A350-1000 Aircraft, (ii)
[*] and (iii) [*].

 

H.  On 31 July 2017, the Buyer and the Seller entered into an Amendment N°7 to
the Purchase Agreement in order to [*].

 

I.   On 27 December 2017, the Buyer and the Seller entered into an Amendment N°8
to the





 

Amendment Nº13 to the ALC A350 Family PA

 

Ref. CLC - CT2000388

Page 2/6

 




Purchase Agreement in order to [*].

 

J.  On 01 June 2018, the Buyer and the Seller entered into an Amendment N°9 to
the Purchase Agreement in order to [*].

 

K.  On 31 December 2018, the Buyer and the Seller agreed to [*].

 

L.   [*], the Buyer and the Seller have entered into an amendment N° 5 to the
A330 Agreement dated as of 31 December 2018 to provide for [*].

 

M.  On 31 December, 2018, the Buyer and the Seller entered into an Amendment
N°10 to the Purchase Agreement in order to, among other things, (i) provide the
terms under which the Seller shall manufacture and sell and the Buyer shall
purchase three (3) incremental A350-900 aircraft and one (1) A350-1000 aircraft
and (ii) [*].

 

N.  On 26 April, 2019, the Buyer and the Seller entered into an Amendment and
Restatement Agreement of Letter Agreement N°1 to Amendment N°10 in order to
cancel and replace Clause 4 of the Original Letter Agreement.

 

O.  On 15 May, 2019, the Buyer and the Seller entered into an Amendment N°11 in
order to [*].

 

P.  On 20 December, 2019, the Buyer and the Seller entered into an Amendment
N°12 in order to (i) provide the terms under which the Seller shall manufacture
and sell and the Buyer shall purchase one (1) incremental A350-900 aircraft,
[*].

 

The Purchase Agreement as amended and supplemented pursuant to the foregoing
being referred to as the “Agreement”.

 

Q.  The Parties now wish to enter into this Amendment N° 13 in order to [*],
pursuant to the terms and conditions defined herein.

 

The terms “herein”, “hereof” and “hereunder” and words of similar import refer
to this Amendment N° 13. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Agreement.

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 





 

Amendment Nº13 to the ALC A350 Family PA

 

Ref. CLC - CT2000388

Page 3/6

 




1          [*]

 

2          [*]

 

3          [*]

 

4          [*]

 

5          INCONSISTENCY AND CONFIDENTIALITY

 

5.1       In the event of any inconsistency between the terms and conditions of
the Agreement and those of this Amendment N° 13, the latter shall prevail to the
extent of such inconsistency, whereas the part of the Agreement not concerned by
such inconsistency shall remain in full force and effect.

 

5.2      This Amendment N° 13 reflects the understandings, commitments,
agreements, representations and negotiations related to the matters set forth
herein whatsoever, oral and written, and may not be varied except by an
instrument in writing of even date herewith or subsequent hereto executed by the
duly authorised representatives of both Parties.

 

5.3      This Amendment N° 13 shall be treated by both Parties as confidential
and shall not be released in whole or in part to any third party without the
prior consent of the other Party except as may be required by law, or to
professional advisors for the implementation hereof.

 

6          COUNTERPARTS

 

This Amendment N° 13 may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

7          LAW AND JURISDICTION

 

The provisions of Clause 22.6 of the Agreement shall apply to this Amendment N°
13 as if the same were set out in full herein, mutatis mutandis.





 

Amendment Nº13 to the ALC A350 Family PA

 

Ref. CLC - CT2000388

Page 4/6

 




IN WITNESS WHEREOF this Amendment N° 13 was entered into the day and year first
above written.

 

For and on behalf of

For and on behalf of

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

By: /s/ Grant Levy

By: /s/ Benoît de Saint-Exupéry

 

 

Its: Executive Vice President

Its: Senior Vice President, Contracts

 





 

Amendment Nº13 to the ALC A350 Family PA

 

Ref. CLC - CT2000388

Page 5/6

 




APPENDIX 1

APPENDIX 1

Delivery Schedule

 

CAC ID

Aircraft
Rank

Scheduled
Delivery Month

Aircraft
Type

[*]

[*]

[*]-17

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]-24

[*]

 

 

Amendment Nº13 to the ALC A350 Family PA

 

Ref. CLC - CT2000388

Page 6/6

 

